NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0026n.06

                                            No. 12-5488
                                                                                          FILED
                              UNITED STATES COURT OF APPEALS                          Jan 07, 2013
                                   FOR THE SIXTH CIRCUIT                       DEBORAH S. HUNT, Clerk

THOMAS RIDGEWAY,                                      )
                                                      )
       Plaintiff-Appellant,                           )
                                                      )
v.                                                    )       ON APPEAL FROM THE UNITED
                                                      )       STATES DISTRICT COURT FOR
COMMONWEALTH OF KENTUCKY,                             )       THE WESTERN DISTRICT OF
                                                      )       KENTUCKY
       Defendant-Appellee.                            )


       Before: MERRITT, MARTIN, and GILMAN, Circuit Judges.


       PER CURIAM. Thomas Ridgeway, a pro se Kentucky prisoner, appeals a district court

judgment dismissing his civil rights complaint filed pursuant to 42 U.S.C. § 1983.

       After Ridgeway filed his initial complaint, the district court ordered Ridgeway to refile his

complaint on a court-approved form for section 1983 actions and advised Ridgeway to state how

each defendant violated his constitutional rights. Ridgeway filed an amended complaint on the
court-approved form. However, Ridgeway named the Commonwealth of Kentucky as the sole

defendant.

       Ridgeway alleged that he was unlawfully arrested and received inhumane treatment from the

start of his detention until the time he filed his complaint. He further alleged that he was denied due

process, medical aid, the right to engage in religious practices, and was subjected to unlawful use

of force resulting in physical injury. Additionally, he alleged unlawful seizure of his property and

of an animal. All of this, Ridgeway asserted, violated his constitutional rights and civil liberties.

The district court dismissed Ridgeway’s complaint pursuant to 28 U.S.C. § 1915A.
                                             No. 12-5488
                                                 -2-

        We review de novo a district court’s dismissal of a complaint pursuant to section 1915A.

Grinter v. Knight, 532 F.3d 567, 571–72 (6th Cir. 2008). Dismissal for failure to state a claim is

appropriate when the complaint’s factual allegations, taken as true, fail to show entitlement to relief.

Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). A complaint must contain sufficient factual

matter to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007).

        We recognize that pro se pleadings are held to a less stringent standard than formal pleadings
drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 521 (1972). This complaint form, however,

contains no specifics whatsoever. In order for the plaintiff to proceed, he should provide detail as

to how each defendant allegedly violated his constitutional rights. Ridgeway failed to allege how

any defendant was personally involved in the deprivation of his constitutional rights and for this

reason, the district court properly dismissed the complaint. See Rizzo v. Goode, 423 U.S. 362, 373-

77 (1976); Hall v. United States, 704 F.2d 246, 251 (6th Cir. 1983). “[A] plaintiff must plead that

each Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Ridgeway failed to meet this obligation

or even name any individual defendants.

        Additionally, the Commonwealth of Kentucky is not a proper defendant. The district court
appropriately dismissed the Commonwealth of Kentucky because a state is not a “person” for

purposes of section 1983, Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989), and the

Eleventh Amendment bars any claims against it. See Grinter, 532 F.3d at 572.

        The district court’s judgment is affirmed.